COURT OF APPEALS FOR THE
                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER

Appellate case name:      Marcos Jimenez v. The State of Texas

Appellate case number: 01-15-00501-CR & 01-15-00506-CR

Trial court case number: 13CR1173 & 13CR1517

Trial court:              10th District Court of Galveston County

        In his brief, appellant Marcos Jimenez has notified the Court that the trial
court did not issue findings of fact and conclusions of law as to Jackson v. Denno1
suppression issues. The State concedes that the appeal should be abated so that the
trial court can issue findings of fact and conclusions of law.
       We abate the appeal and remand for the trial court to enter written findings
of fact and conclusions of law, separate and apart from any docket sheet notations
in this case, in conjunction with the trial court’s denial of Jimenez’s motion to
suppress. See State v. Cullen, 195 S.W.3d 696, 699 (Tex. Crim. App. 2006)
(holding that trial court must provide findings of fact and conclusions of law
adequate to provide appellate court with basis to review trial court’s application of
law to facts, either in writing or on record at hearing); Wicker v. State, 740 S.W.2d
779, 784 (Tex. Crim. App. 1987); TEX. R. APP. P. 44.4.
      The trial court shall make the appropriate findings and conclusions and shall
cause them to be filed with the trial court clerk within 20 days of the date of this
order. We further order the trial court clerk to file a supplemental clerk’s record
containing the trial court’s findings of fact and conclusions of law with this Court
within 30 days of the date of this order.


1
      378 U.S. 368, 380, 84 S. Ct. 1774, 1782–83 (1964).
       Jimenez will be permitted to file an amended brief within 30 days after the
supplemental clerk’s record is filed in this Court. The State will be permitted to
file an amended brief within 30 days after Jimenez has filed his amended brief.
      This appeal is abated, treated as a closed case, and removed from this
Court’s active docket. The appeal will be reinstated on this Court’s active docket
without further order of the Court when the supplemental clerk’s record is filed in
this Court.
      It is so ORDERED.

Judge’s signature:         /s/ Sherry Radack
                            Acting individually      Acting for the Court


Date: January 28, 2016